Citation Nr: 0126314	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  98-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to nicotine dependence in service.

2.  Entitlement to service connection for hypertension, to 
include as due to nicotine dependence in service.

3.  Entitlement to service connection for asthma, to include 
as due to nicotine dependence in service.

4.  Entitlement to service connection for bronchitis, to 
include as due to nicotine dependence in service.

5.  Entitlement to service connection for emphysema, to 
include as due to nicotine dependence in service.

6.  Entitlement to service connection for sinusitis, to 
include as due to nicotine dependence in service.

7.  Entitlement to service connection for tinnitus, to 
include as due to nicotine dependence in service.

8.  Entitlement to service connection for sleep apnea, to 
include as due to nicotine dependence in service.

9.  Entitlement to service connection for heart disease, to 
include as due to nicotine dependence in service.

10.  Entitlement to service connection for ulcers, to include 
as due to nicotine dependence in service.

11.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to nicotine 
dependence in service.

12.  Entitlement to service connection for gout, to include 
as due to nicotine dependence in service.

13.  Entitlement to service connection for arthritis, to 
include as due to nicotine dependence in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active duty service from November 1958 to 
October 1962 in the United States Air Force, and additional 
verified periods of active duty service and active-duty-for-
training service in the Air National Guard from October 1962 
to October 1964.  His claims come before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an April 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  


REMAND

The Board remanded this case to the RO for additional 
development in March 2000.  At that time, VA was required to 
obtain identified VA records and to verify the veteran's 
military service regardless of whether a claimant had met his 
or her burden of initially establishing a well-grounded 
claim.  However, while this appeal was on remand to the RO to 
accomplish such development, the law changed with respect to 
VA duties regarding notification and assistance to a 
claimant.  

The Board again remanded this case in August 2001 for 
additional development due to that change in the law.  In 
accordance with the directives of that Remand, the RO 
notified the veteran, by letter dated August 2001, of the 
additional evidence needed to substantiate his claims.  Prior 
to the Board's second remand, the Board notes that 
correspondence to the veteran was sent primarily to one 
address with an April 2001 supplemental statement of the 
case, however, sent to the current one.  However, the August 
2001 letter was apparently sent to the incorrect address and 
that letter was returned to the RO in September 2001, by the 
United States Postal Service as undeliverable as the veteran 
had moved and his forwarding instructions had expired.  
Thereafter, the RO returned the veteran's claims folder to 
the Board for appellate review.  The Board notes however, 
that the veteran's service representative has submitted a 
current valid address for the veteran which is the same 
address where the April 2001 supplemental statement of the 
case was sent.  In light of this fact and the expanded duty 
to assist recognized in the Veteran's Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), the Board finds 
this case must be returned to the RO for compliance with the 
directives set forth in the Board's August 2001 Remand.  

In this regard, on November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126), which affects a claim such as the instant one because 
it was pending on the date of enactment of the new law.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Veterans Appeals in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, the VA has a duty to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

Although the RO addressed the change in the law brought about 
by the Veterans Claims Assistance Act of 2000 in its 
Supplemental Statement of the Case (SSOC) issued in April 
2001, for reasons set for below, the Board finds that 
additional development is needed to comply with the Veterans 
Claims Assistance Act of 2000 and the Board's August 2001 
remand.

The RO has indicated that it denied each of the claims of 
service connection for diabetes mellitus, hypertension, 
asthma, bronchitis, emphysema, sinusitis, tinnitus, sleep 
apnea, heart disease, ulcers, gastroesophageal reflux 
disease, gout, and arthritis, to include as due to nicotine 
dependence in service, because of the following reasons:  
There was no evidence to associate the condition to the 
veteran's prior service; there was no medical evidence that 
the condition was due to the use of tobacco products in 
service; there was no medical evidence that nicotine 
dependency arose in service; and there was no medical 
evidence that the condition was attributed to nicotine 
dependency.  

The Board notes that there is currently some medical evidence 
that some of the veteran's claimed disabilities, the 
respiratory disorders and heart disease, are related to 
nicotine dependency albeit not necessarily specifically to 
the veteran's military service.  Specifically, in a February 
1998 letter, the veteran's private treating physician, Dr. G. 
Monroe, D.O., indicated that he had treated the veteran since 
March 1994, and further stated that "[i]n regards to whether 
medical diseases are related to cigarette smoking or not, I 
can assure you that it is well documented that cigarette 
smoking can and does contribute to COPD and arteriosclerotic 
disease."  He stated, however, that as he had only 
relatively recently been treating the veteran, he had no way 
of knowing if the veteran's nicotine dependence began in 
service.  In a subsequent letter dated in March 1998, Dr. 
Monroe indicated that he was treating the veteran for a 
number of medical disorders to include arteriosclerotic heart 
disease and COPD.  

The Board further notes that the veteran's actual treatment 
records from Dr. Monroe are not of record.  Thus, the Board 
finds that the RO should attempt to obtain the private 
medical records of Dr. Monroe at the Family Health Associates 
of Garden City.  The recently redefined duties to assist and 
notify encompass obtaining evidence, to include private 
medical records, adequately identified by the claimant, and 
notifying the claimant of such attempts.  See 38 U.S.C.A. § 
5103A (West Supp. 2001); see also Murincsak v. Derwinski, 2 
Vet. App. 363, 372-373 (1992) (when the VA has knowledge of 
relevant records, the Board must obtain these records before 
proceeding with the appeal).  

In addition, the veteran has not been provided a VA 
examination for any of the claimed conditions.  The duty to 
assist in compensation cases encompasses providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Furthermore, such an examination or opinion is to be 
considered as being necessary when there is evidence of 
record as to current disability, and evidence that indicates 
that such current disability may be associated with the 
claimant's prior active service; but the claims file does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim.  Id.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran at 
his current address of record in Wayne, 
Michigan, as provided by his 
representative.  After obtaining the 
necessary authorization from the veteran, 
the RO should contact the Family Health 
Associates of Garden City, at 30730 Ford 
Road, Garden City, Michigan 48135, and 
request copies of all actual treatment 
records relating to any treatment 
provided to the veteran from his initial 
visit to the present.  

2.  The RO should obtain and associate 
with the claims folder all of the 
veteran's recent VA treatment records 
from March 2000 to the present which are 
not already associated with the record on 
appeal.

3.  Thereafter, the RO should afford the 
veteran VA examination(s) by an 
appropriate specialist(s) to determine 
the etiology of the claimed disorders.  
The claims file, a copy of this remand, 
and all clinical records obtained 
pursuant to this remand should be 
reviewed by an appropriate VA 
specialist(s).  The examiner(s) should be 
requested to provide an opinion on the 
question of whether it is at least as 
likely as not that any of the veteran's 
claimed disabilities (diabetes mellitus, 
hypertension, asthma, bronchitis, 
emphysema, sinusitis, tinnitus, sleep 
apnea, heart disease, ulcers, 
gastroesophageal reflux disease, gout or 
arthritis) are etiologically related to 
the veteran's chronic cigarette smoking.  
If the answer to that question is in the 
affirmative, the examiner(s) should offer 
an opinion, based on a careful review of, 
and with references to the record, on the 
question of whether it is at least as 
likely as not that the veteran became 
nicotine dependent during his active 
service in 1958 to 1962, and verified 
periods of active duty from 1962 to 1964.  
(With reference to the criteria for the 
determination of whether an individual is 
nicotine dependent, the examiner's 
attention is called to the criteria for a 
diagnosis of substance dependence in The 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition.)  If 
the answer is yes, the examiner(s) should 
opine whether smoking after service 
continued uninterrupted after service so 
that the disease was proximately due to 
nicotine dependence acquired in service.  
If the reviewer(s) finds that the veteran 
did not become nicotine dependent during 
active service, then the examiner(s) 
should offer an opinion on the question 
of whether it is at least as likely as 
not that tobacco use during the veteran's 
active service from 1958 to 1962, and 
verified periods of active duty from 1962 
to 1964, as opposed to tobacco use before 
or after service caused the veteran's 
claimed disorder(s).  Finally, the 
examiner(s) should indicate whether any 
of the claimed disorders is otherwise 
etiologically related to the veteran's 
military service.

3.  After ensuring compliance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, the RO should 
then readjudicate the issues of the 
veteran's entitlement to service 
connection for diabetes mellitus, 
hypertension, asthma, bronchitis, 
emphysema, sinusitis, tinnitus, sleep 
apnea, heart disease, ulcers, 
gastroesophageal reflux disease, gout, 
and arthritis, to include as due to 
nicotine dependence.  If any 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 

submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




